Section 5 of Article V of the Florida Constitution provides that "the Supreme Court shall have appellate jurisdiction in all cases at law and equity originating in the Circuit Court * * *." Some confusion exists among the members of the Bar as to the appellate procedure of obtaining a review in the Supreme Court in criminal cases since the enactment of the "Criminal *Page 689 
Code," which abolished review by the Supreme Court on writ of error.
The right of appeal and review by the Supreme Court is vouchsafed to a person convicted of crime in all suits originating in the circuit court and the method of appellate procedure can or may be regulated by the Legislature. It is my view that the Supreme Court has the inherent power under the Constitution to issue each and every writ incident and necessary to exercise that jurisdiction conferred upon it by the Constitution.
I conclude that it is within the power of the Supreme Court to consider the entire record brought here by writ of error which can or may be treated by the Supreme Court as an application for a constitutional writ of certiorari and the case heard and disposed of on its merits as provided for by Section 5 of Article V of the Constitution. The failure or omission of the legislature to enact laws prescribing the appellate procedure cannot deprive the Supreme Court of its constitutional power to review cases originating in the circuit court.
I therefore concur in the conclusion of the opinion prepared by Mr. Justice BUFORD. I fail to find error in the record.